FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MOHAMMAD MIRMEHDI; MOSTAFA             
MIRMEHDI; MOHSEN MIRMEHDI;
MOJTABA MIRMEHDI,
                                            No. 09-55846
              Plaintiffs-Appellants,
                                              D.C. No.
                v.
                                           2:06-cv-05055-
UNITED STATES OF AMERICA; MARIO               R-PJW
LOPEZ; JOHN ASHCROFT; ROBERT S.
                                           ORDER AND
MUELLER, III; JAMES W. ZIGLAR;
                                            AMENDED
MICHAEL GARCIA, Esquire;
                                              OPINION
CHRISTOPHER CASTILLO; JAMES
MACDOWELL,
             Defendants-Appellees.
                                       
        Appeal from the United States District Court
           for the Central District of California
         Manuel L. Real, District Judge, Presiding

                 Argued and Submitted
          August 30, 2011—Pasadena, California

                  Filed November 3, 2011
                  Amended June 7, 2012

  Before: Arthur L. Alarcón, Diarmuid F. O’Scannlain, and
            Barry G. Silverman, Circuit Judges.

              Opinion by Judge O’Scannlain;
              Concurrence by Judge Silverman




                            6377
6380              MIRMEHDI v. UNITED STATES


                         COUNSEL

Paul L. Hoffman, Schonbrun DeSimone Seplow Harris Hoff-
man & Harrison LLP, Venice, California, argued the cause
and filed the briefs for the plaintiffs-appellants. With him on
the briefs were Michael Seplow, Adrienne Quarry, and Victo-
ria Don, Schonbrun DeSimone Seplow Harris Hoffman &
Harrison LLP, Venice, California.

Andrew D. Silverman, United States Department of Justice,
Torts Branch, Civil Division, Washington, D.C., argued the
cause and filed the briefs for the defendants-appellees. With
him on the brief were Jeremy S. Brumbelow, Tony West,
Timothy P. Garren, and Andrea W. McCarthy, Department of
Justice Civil Division, Washington, D.C.
                  MIRMEHDI v. UNITED STATES               6381
                          ORDER

   The opinion filed in this case on November 3, 2011, and
reported at 662 F.3d 1073, is hereby amended. An amended
opinion is filed concurrently with this order. With this amend-
ment, the panel has unanimously voted to deny the petition
for rehearing. Judges O’Scannlain and Silverman have voted
to deny the suggestion for rehearing en banc, and Judge Alar-
cón has so recommended. The full court has been advised of
the petition for rehearing en banc, and no active judge has
requested a vote on whether to rehear the matter en banc. Fed.
R. App. P. 35.

  The petition for rehearing and the suggestion for rehearing
en banc are DENIED. No subsequent petitions for rehearing
or suggestions for rehearing en banc may be filed.


                         OPINION

O’SCANNLAIN, Circuit Judge:

   We are asked to decide, among other things, whether an
alien not lawfully in the United States may sue for monetary
damages claiming constitutionally invalid detention.

                               I

   Mohammad, Mostafa (“Michael”), Mohsen, and Mojtaba
Mirmehdi (collectively the “Mirmehdis”) are four citizens of
Iran who came to the United States at various times, purport-
edly due to their long-standing opposition to that nation’s
theocratic regime. In 1978, Michael arrived on a student visa.
Having abandoned the degree that earned him entry into the
United States, he became a real estate agent in 1985. Mohsen,
Mojtaba, and Mohammad joined Michael in California in the
early 1990s. Mohsen and Mohammad also became real estate
6382              MIRMEHDI v. UNITED STATES
agents. Unable to pass the real estate licensing exam, Mojtaba
worked in construction.

   In 1998, the Mirmehdis applied for political asylum with
the assistance of an attorney named Bahram Tabatabai.
Tabatabai falsified certain details in the Mirmehdis’ applica-
tions. After Tabatabai was arrested for immigration fraud in
March 1999, he agreed to cooperate with federal authorities.
As part of his plea bargain, Tabatabai spoke to Special Agents
Christopher Castillo of the Federal Bureau of Investigation
and J.A. MacDowell of the Immigration and Naturalization
Service regarding their ongoing investigation of a terrorist
group known as the Mujahedin-e Khalq (“MEK”). Though he
later recanted, Tabatabai told Castillo and MacDowell that the
Mirmehdis were supporters of the group, which was founded
on an antipathy for the Iranian government.

   Based on this information, agents arrested the Mirmehdis
for immigration violations in March 1999. Michael, Mojtaba,
and Mohsen were released on bond later that year; Moham-
mad was released in September 2000.

   On October 2, 2001, immigration authorities revoked the
Mirmehdis’ bond, largely based on a document known as the
“L.A. Cell Form,” a handwritten piece of paper that has
become the subject of considerable litigation and is at the cen-
ter of this case. The government has always maintained that
the Form lists members, affiliates, and supporters of the
MEK. During the Mirmehdis’ bond revocation proceedings,
Castillo testified to the immigration judge (“IJ”) that the FBI
seized the document from an MEK facility and that a confi-
dential informant told him of its significance.

   The Mirmehdis have always denied their involvement in
the MEK and allege that Castillo and MacDowell knew from
the start that the document was really just a list of attendees
at a rally hosted by the National Council of Resistance of Iran
(“NCRI”). It is undisputed that the MEK was listed as a ter-
                  MIRMEHDI v. UNITED STATES                6383
rorist group in 1997 and is affiliated with the NCRI. But the
Mirmehdis assert that they attended the rally before that clas-
sification occurred.

   The Mirmehdis also assert that Castillo knowingly lied to
convince the IJ to revoke their bond. They claim that the
cooperating witness never existed and that Castillo’s testi-
mony before the IJ unreasonably continued to rely upon
Tabatabai, even after he recanted. Castillo’s motive, the Mir-
mehdis contend, was to pressure them into giving up informa-
tion about the MEK that they did not possess.

   The Mirmehdis’ assertions are not new. They raised them
on direct appeal of their detention, during the merits proceed-
ing related to their asylum applications, and in a federal peti-
tion for a writ of habeas corpus. Almost all such forms of
relief were denied. The Mirmehdis were, however, granted
withholding of removal because they had demonstrated a like-
lihood of mistreatment if removed to Iran, and because the
government failed to establish that they were engaged in ter-
rorist activity as defined by statute.

   Their immigration proceedings at last final, the Mirmedhis
were released from detention in March 2005. The Mirmehdis
subsequently brought this suit naming as defendants: Attorney
General John Ashcroft, FBI Director Robert Mueller, INS
Commissioners James Ziglar and Michael Garcia, the City of
Santa Ana, the City of Las Vegas, MVM, Inc., Castillo, Mac-
Dowell, several named prison guards, John Does 1-10, and
the United States. They raised a number of claims including
unlawful detention, inhumane detention conditions, witness
intimidation, and the intentional infliction of emotional dis-
tress.

   The district court dismissed almost all of the Mirmehdis’
claims for either lack of personal jurisdiction or failure to
state a cause of action. The parties later settled all claims
except those against Castillo and MacDowell for unlawful
6384                 MIRMEHDI v. UNITED STATES
detention and conspiracy to violate their civil rights, against
Castillo for intimidation of a witness, and against the United
States for false imprisonment. The district court entered a
final judgment, and the Mirmehdis timely appealed the claims
to which they did not stipulate.

                                    II

   [1] The Mirmehdis first appeal the dismissal of their claim
against Castillo and MacDowell for wrongful detention under
Bivens v. Six Unknown Named Agents of Federal Bureau of
Narcotics, 403 U.S. 388 (1971).1 Whether such a claim pre-
sents a cognizable legal theory has been an open question in
this circuit. See Wong v. United States INS, 373 F.3d 952, 961
(9th Cir. 2004); see also Sissoko v. Rocha, 412 F.3d 1021,
1028 (9th Cir. 2005), withdrawn and replaced, 509 F.3d 947
(9th Cir. 2007).2

                                    A

   In the past, we have suggested that “federal courts have
inherent authority to award damages to plaintiffs whose fed-
eral constitutional rights were violated by federal officials.”
Papa v. INS, 281 F.3d 1004, 1009 (9th Cir. 2002). But as the
  1
     The district court dismissed these claims based on its conclusion that
the Mirmehdis had no constitutional right not to be detained pending
deportation proceedings. We do not reach this issue because, even assum-
ing such a violation, we must still decide whether Bivens provides for a
theory for recovery. See Wilkie v. Robbins, 551 U.S. 537, 550 (2007); see
also Shaw v. Cal. Dep’t of Alcoholic Beverage Control, 788 F.2d 600, 603
(9th Cir. 1986) (“We may affirm the judgment on any basis supported by
the record even if the district court did not rely on that basis.”).
   2
     The Mirmehdis argue that we have, in fact, recognized an immigrant’s
right to pursue a Bivens action citing Papa, 281 F.3d 1004. But because
cases like Papa did not squarely present the issue, it remains open. See
Berry v. Hollander, 925 F.2d 311, 314 & n.3, 316 (9th Cir. 1991) (con-
cluding that no Bivens action exists for government employees despite
previously allowing such claims).
                   MIRMEHDI v. UNITED STATES                 6385
Supreme Court has since reminded us, “any freestanding
damages remedy for a claimed constitutional violation has to
represent a judgment about the best way to implement a con-
stitutional guarantee.” Wilkie v. Robbins, 551 U.S. 537, 550
(2007). Such a cause of action “is not an automatic entitle-
ment no matter what other means there may be to vindicate
a protected interest.” Id. (emphasis added).

   [2] Indeed, “[i]n the . . . years since Bivens,” the Supreme
Court has repeatedly rejected Bivens claims outside the con-
text discussed in that specific case and has “extended it twice
only: in the context of an employment discrimination claim in
violation of the Due Process Clause, Davis v. Passman, 442
U.S. 228 (1979); and in the context of an Eighth Amendment
violation by [publicly employed] prison officials, [Carlson v.
Green, 446 U.S. 14 (1980)].” Arar v. Ashcroft, 585 F.3d 559,
571 (2d Cir. 2009) (en banc). The Supreme Court has refused
to extend Bivens to: violations of federal employees’ First
Amendment rights by their employers, Bush v. Lucas, 462
U.S. 367 (1983); harms suffered incident to military service,
United States v. Stanley, 483 U.S. 669, (1987); denials of
Social Security benefits, Schweiker v. Chilikcy, 487 U.S. 412
(1988); decisions by federal agencies, FDIC v. Meyer, 510
U.S. 471 (1994); actions by private corporations operating
under federal contracts, Corr. Servs. Corp. v. Malesko, 534
U.S. 61 (2001); retaliation by federal officials against private
landowners, Wilkie, 551 U.S. at 562; or Eighth Amendment
claims against private contractors hired to administer public
prisons, Minneci v. Pollard, 132 S. Ct. 617 (2012).

   The Court has also “recently and repeatedly said that a
decision to create a private right of action is one better left to
legislative judgment in the great majority of cases.” Sosa v.
Alvarez-Machain, 542 U.S. 692, 727 (2004) (citing inter alia
Malesko, 534 U.S. at 68). Such a decision implicates grave
separation of powers concerns because the “creation of a pri-
vate right of action raises [policy choices] beyond the mere
consideration whether primary conduct should be allowed or
6386               MIRMEHDI v. UNITED STATES
not, entailing, for example, a decision to permit enforcement
without the check imposed by prosecutorial discretion.” Id.
For such reasons, the Court has instructed the federal courts
to “respond[ ] cautiously to suggestions that Bivens remedies
be extended into new contexts.” Schweiker, 487 U.S. at 421.

   It quickly becomes apparent, however, that this query has
a logical predicate—whether we would need to extend Bivens
in order for illegal immigrants to recover for unlawful deten-
tion during deportation proceedings. Only after answering in
the affirmative, would we need to turn to the issue of whether
we ought to extend Bivens to such a context. Arar, 585 F.3d
at 572.

                                B

   To answer this question requires us to enter by a narrow
gate. Examining the availability of a Bivens remedy at a “high
level of generality” would “invite claims in every sphere of
legitimate governmental action” touching, however tangen-
tially, on a constitutionally protected interest. Wilkie, 551 U.S.
at 561. Examining the question at too low a level of generality
would invite never ending litigation because “every case has
points of distinction.” Arar, 585 F.3d at 572. As such, we join
our sister circuit and “construe the word ‘context’ as it is
commonly used in law: to reflect a potentially recurring sce-
nario that has similar legal and factual components.” Id.

   [3] Deportation proceedings are such a context, unique
from other situations where an unlawful detention may arise.
It is well established that immigrants’ remedies for vindicat-
ing the rights which they possess under the Constitution are
not coextensive with those offered to citizens. See, e.g., Reno
v. Am.-Arab Anti-Discrim. Comm., 525 U.S. 471, 488 (1999)
(“AADC”) (“As a general matter . . . an alien unlawfully in
this country has no constitutional right to assert selective
enforcement as a defense against his deportation.”). There-
fore, deportation proceedings constitute the relevant “environ-
                     MIRMEHDI v. UNITED STATES                      6387
ment of fact and law” in which to “decide whether to
recognize a Bivens remedy.” Arar, 585 F3d at 572.3

                                   C

    [4] Having identified the appropriate context, we now must
apply the Supreme Court’s test from Wilkie, in which it “dis-
tilled its 35-year history of Bivens jurisprudence into a two-
step analysis.” W. Radio Servs. Co. v. U.S. Forest Serv., 578
F.3d 1116, 1120 (9th Cir. 2009). First we must “determine[ ]
whether there is ‘any alternative, existing process for protect-
ing’ the plaintiffs’ interests.” Id. If there is such an alternative
remedy, our inquiry stops. If there is not, we proceed to the
next step and “ask[ ] whether there nevertheless are ‘factors
counseling hesitation’ before devising such an implied right
of action.” Id. The Mirmehdis’ claim for unlawful detention
founders at both obstacles.

   [5] The Mirmehdis could—and did—challenge their deten-
tion through not one but two different remedial systems. As
the Second Circuit stated: “Congress has established a sub-
stantial, comprehensive, and intricate remedial scheme in the
context of immigration.” Arar, 585 F.3d at 572. The availabil-
ity of habeas is another remedy. See Rauschenberg v. Wil-
liamson, 785 F.2d 985, 987-88 (11th Cir. 1986). The
Mirmehdis took full advantage of both.

  [6] We are unpersuaded by the Mirmehdis’ assertions they
  3
   By identifying this as the appropriate frame of reference, we do not
hold that an illegal alien may never bring a Bivens claim. Instead, we
merely recognize that because Congress has the ability to “make rules as
to aliens that would be unacceptable if applied to citizens,” Demoore v.
Kim, 538 U.S. 510, 521-22 (2003) (citing inter alia Reno v. Flores, 507
U.S. 292, 305-06 (1993) (“Thus, ‘in the exercise of its broad power over
immigration and naturalization,’ Congress regularly makes rules that
would be unacceptable if applied to citizens.”)), we must consider whether
an immigrant may bring a Bivens claim to vindicate certain constitutional
rights separately from whether a citizen may bring such a Bivens claim.
6388              MIRMEHDI v. UNITED STATES
are nonetheless entitled to a Bivens remedy because neither
the immigration system nor habeas provides monetary com-
pensation for unlawful detention. “Even where Congress has
given plaintiffs no damages remedy for a constitutional viola-
tion, the Court has declined to create a right of action under
Bivens when doing so ‘would be plainly inconsistent with
Congress’ authority in th[e] field.’ ” W. Radio Servs. Co., 578
F.3d at 1120 (quoting Chappell v. Wallace, 462 U.S. 296, 304
(1983)). Indeed, “[s]o long as Congress’ failure to provide
money damages . . . has not been inadvertent, courts should
defer to its judgment.” Berry v. Hollander, 925 F.2d 311, 314
(9th Cir. 1991) (internal quotation marks omitted).

   Congress’s failure to include monetary relief can hardly be
said to be inadvertent, given that despite multiple changes to
the structure of appellate review in the Immigration and
Nationality Act, Congress never created such a remedy. See
Schweiker, 487 U.S. at 423, 425 (1988) (considering “fre-
quent and intense” congressional attention to “the design of a
Government program [to] suggest[ ] that Congress has pro-
vided what it considers adequate remedial mechanisms for
constitutional violations”).

  The complexity and comprehensiveness of the existing
remedial system is another factor among a broad range of
concerns counseling hesitation before allowing a Bivens rem-
edy. Id. at 423; see also Idaho v. Coeur d’Alene Tribe, 521
U.S. 261, 280 (1997); see also Saul v. United States, 928 F.2d
829, 840 (9th Cir. 1991) (considering the Civil Service
Reform Act).

   Furthermore, immigration issues “have the natural ten-
dency to affect diplomacy, foreign policy, and the security of
the nation,” which further “counsels hesitation” in extending
Bivens. Arar, 585 F.3d at 574. As the Supreme Court has
noted, concerns that always mitigate against “subjecting the
prosecutor’s motives and decisionmaking to outside inquiry”
have particular force in the immigration context. AADC, 525
                     MIRMEHDI v. UNITED STATES                       6389
U.S. at 490 (internal quotation marks omitted). Rather than
mere “disclosure of normal domestic law-enforcement priori-
ties and techniques” such cases often involve “the disclosure
of foreign-policy objectives and (as in this case) foreign-
intelligence products.” Id. at 490-91.

  [7] Accordingly, we decline to extend Bivens to allow the
Mirmehdis to sue federal agents for wrongful detention pend-
ing deportation given the extensive remedial procedures avail-
able to and invoked by them and the unique foreign policy
considerations implicated in the immigration context.

                                   III

    The Mirmehdis next appeal the dismissal of their claims
against Castillo for witness intimidation and against both Cas-
tillo and MacDowell for conspiracy to intimidate a witness
pursuant to 42 U.S.C. § 1985(2),4 arguing that the district
court erred by failing to find prejudice. Specifically, they
argue that but for Castillo’s supposed threats, Tabatabai was
ready, willing, and able to testify that they were not support-
ers of the MEK.

  [8] But “[a]llegations of witness intimidation . . . will not
suffice for a cause of action [under section 1985] unless it can
be shown the litigant was hampered in being able to present
an effective case.” David v. United States, 820 F.2d 1038,
1040 (9th Cir. 1987) (emphasis omitted). This rule applies to
both witness intimidation and conspiracy to intimidate a wit-
ness. Id. at 1040; see also Rutledge v. Ariz. Bd. of Regents,
859 F.2d 732, 735-36 (9th Cir. 1988).
  4
    To the extent that the Mirmehdis bring a separate claim for conspiracy
selectively to enforce immigration laws, such a claim does not exist. The
Supreme Court has stated that for reasons implicating the constitutional
separation of powers, “an alien unlawfully in this country has no constitu-
tional right to assert [a claim of] selective enforcement” of immigration
laws. AADC, 525 U.S. at 488.
6390                 MIRMEHDI v. UNITED STATES
   [9] Even assuming that the Mirmehdis could have been
prejudiced by the absence of a witness that the relevant fact
finder had dismissed as not credible, the outcome of the Mir-
mehdis’ immigration proceedings demonstrate that they were
not so harmed.5 According to the Mirmehdis, Tabatabai would
have rebutted Castillo’s testimony that they were involved
with the MEK. As such, his testimony would have helped
them to establish that they were eligible for withholding of
removal because they were not involved with any terrorist
activities as defined by 8 U.S.C. § 1182(a)(3)(B)(i). See also
8 U.S.C. § 1231(b)(3)(B). But the Mirmehdis were awarded
withholding of removal even without Tabatabai’s testimony.
Therefore, they could not have been prejudiced by any alleged
wrongdoing.6

                                   IV

   The Mirmehdis also appeal the dismissal of their claim
against the United States under the Federal Tort Claims Act
(“FTCA”), 28 U.S.C. § 1346, arguing that they have stated a
claim for false imprisonment under California law. “The
United States, as a sovereign, may not be sued except insofar
as it consents to be sued.” Rooney v. United States, 634 F.2d
1238, 1241 (9th Cir. 1980). The FTCA does waive that immu-
nity for certain torts, but it is subject to both procedural and
substantive exceptions that “must be strictly interpreted.” Id.
(citing United States v. Sherwood, 312 U.S. 584, 590 (1941)).
   5
     “When ruling on a Rule 12(b)(6) motion to dismiss, if a district court
considers evidence outside the pleadings, it must normally convert the
12(b)(6) motion into a Rule 56 motion for summary judgment, and it must
give the nonmoving party an opportunity to respond.” United States v. Rit-
chie, 342 F.3d 903, 907 (9th Cir. 2003). But because the Mirmehdis
referred to their related habeas and immigration cases on the face of their
complaint, we may take judicial notice of any matters of public record. See
Emrich v. Touche Ross & Co., 846 F.2d 1190, 1198 (9th Cir. 1988).
   6
     We are not persuaded by the Mirmehdis’ fallback argument that
Tabatabai’s testimony would have allowed them to reopen the bond deter-
mination because we see no evidence that they tried to do so, even after
the IJ’s initial decision in 2002.
                      MIRMEHDI v. UNITED STATES                        6391
   [10] One such exception is that the United States may not
be sued “based upon the exercise or performance or the fail-
ure to exercise or perform a discretionary function . . . ,
whether or not the discretion involved be abused.” 28 U.S.C.
§ 2680(a).7 To determine whether conduct falls within this
exception, we must first determine whether the “challenged
conduct involves an element of judgment or choice” and then
whether “the conduct implements social, economic or politi-
cal policy considerations.” Nurse v. United States, 226 F.3d
996, 1001 (9th Cir. 2000) (citing Berkovitz v. United States,
486 U.S. 531, 536 (1988)). We must also determine whether
the “complaint alleges that the policy-making defendants pro-
mulgated discriminatory, unconstitutional policies which they
had no discretion to create.” Id. at 1002. Because the decision
to detain an alien pending resolution of immigration proceed-
ings is explicitly committed to the discretion of the Attorney
General and implicates issues of foreign policy, and because
the Mirmehdis do not allege that this decision itself violated
the Constitution, it falls within this exception. Cf. Medina v.
United States, 259 F.3d 220, 229 (4th Cir. 2001) (“Even
though the INS ultimately decided not to pursue the deporta-
tion of Medina, we are fully satisfied that the initial decision
to initiate proceedings and arrest him was the type of agency
conduct Congress intended to immunize in the discretionary
function exception.”); Wright v. United States, 719 F.2d 1032,
1035 (9th Cir. 1983) (“The decision whether or not to prose-
cute a given individual is a discretionary function for which
the United States is immune from liability.”).8
  7
     Though neither party raised this exception, because the applicability of
an FTCA exception affects our jurisdiction, we must consider it sua
sponte. See Morris v. United States, 521 F.2d 872, 875 & n.1 (9th Cir.
1975).
   8
     This does not immunize from judicial review the conduct of the offi-
cers who made the arrest at an operational level. Wright, 719 F.2d at 1035.
But, for the reasons discussed above, the Mirmehdis have not stated a
claim on those grounds.
6392                  MIRMEHDI v. UNITED STATES
   The Mirmehdis assert that the United States is nonetheless
liable because Officer Castillo’s knowingly false testimony to
the IJ itself constituted false imprisonment under California
law.9 This argument is unavailing under a second limitation
imposed by the FTCA: the United States may not be held lia-
ble if the individual tortfeasor would be immune from suit. 28
U.S.C. § 2674; see also Galvin v. Hay, 374 F.3d 739, 758 (9th
Cir. 2004) (affirming the dismissal of an FTCA claim when
California law would have immunized the officers for claims
of false arrest). California law would not permit recovery
against an individual defendant for testimony given to an IJ
in a bond revocation proceeding.

   [11] California has a very broad “litigation privilege,”
which provides absolute immunity for almost any statement
made “in any . . . . official proceeding authorized by law,” as
against any tort except for malicious prosecution. Cal. Civ.
Code § 47(2). Designed to promote open communication in
official proceedings, the privilege covers even those state-
ments not made in a court or even in existing litigation; they
can be specifically intended to cause investigators to institute
charges. Tiedemann v. Superior Court, 148 Cal. Rptr. 242
(Cal. Ct. App. 1978) (allowing immunity for statements by a
confidential informant to the IRS). All that is required is that
the communication be “(1) made in judicial or quasi-judicial
proceedings; (2) by litigants or other participants authorized
by law; (3) to achieve the objects of the litigation; and (4) . . .
have some connection or logical relation to the action.” Sil-
  9
    It is unclear that this states a claim for false imprisonment under Cali-
fornia law. As we have previously noted, California law allows false
imprisonment claims “for arrests by officers . . . in two situations: when
an arrest is made without a warrant, . . . and when an officer ‘maliciously
arrests and imprisons another by personally serving an arrest warrant
issued solely on information deliberately falsified by the arresting officer
himself.’ ” Blaxland v. Commonwealth Dir. of Pub. Prosecutions, 323
F.3d 1198, 1205 n.4 (2001) (emphasis added). There was a warrant here,
and the Mirmehdis have never alleged that either Castillo or MacDowell
participated in their actual arrests.
                      MIRMEHDI v. UNITED STATES                        6393
berg v. Anderson, 786 P.2d 365, 368-69 (Cal. 1990). A fed-
eral administrative hearing counts as a “quasi-judicial
proceeding” if: “the administrative body is vested with discre-
tion based upon investigation and consideration of evidentiary
facts”, that body may “hold hearings and decide the issue by
the application of rules of law”; and that body has the power
to affect “the personal or property rights of private persons.”
Tiedemann, 148 Cal. Reptr. at 247 (internal quotation marks
omitted). Malice is irrelevant to this definition. Silberg, 786
P.2d at 368-69. Castillo’s testimony falls within these parame-
ters. As the Mirmehdis have not brought a claim for malicious
prosecution, they have not stated a claim for relief under the
FTCA.10

                                     V

   [12] Finally, the Mirmehdis appeal the denial of their
motion to amend their complaint, arguing that they should be
allowed an opportunity to comply with the heightened plead-
ing requirements of Ashcroft v. Iqbal, 129 S. Ct. 1937 (2009),
and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).
“[R]equests for leave [to amend] should be granted with
‘extreme liberality,’ ” particularly when a complaint was filed
before Twombly and fails for lack of sufficient factual content.
Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009).
However, a party is not entitled to an opportunity to amend
his complaint if any potential amendment would be futile.
See, e.g., May Dep’t Store v. Graphic Process Co., 637 F.2d
1211, 1216 (9th Cir. 1980). As the Mirmehdis’ woes are not
  10
    The United States asserts that this testimony would also be immune
under federal law. The Supreme Court has stated that both lay and law
enforcement witnesses are absolutely immune for live testimony given
either at a trial or before a grand jury. Malley v. Briggs, 475 U.S. 335
(1986) (trial testimony); Rehberg v. Palk, 132 S. Ct. 1497, 1507 & n.1
(2012) (grand jury testimony) (distinguishing cases where law enforce-
ment officers falsify affidavits for the purpose of obtaining an arrest). We
see little distinction between this case and those, but we need not reach the
issue because California law already provides immunity here.
6394                MIRMEHDI v. UNITED STATES
caused by insufficient allegations of factual content, no poten-
tial amendments would change the outcome.

                                VI

     For the forgoing reasons, the decision of the district court
is

     AFFIRMED.



SILVERMAN, Circuit Judge, concurring:

   Although I concur in the opinion of the court, I write sepa-
rately to emphasize that this case does not present the issue
of whether illegal immigrants could ever bring a Bivens
action. In fact, we have previously allowed an illegal immi-
grant to bring a Bivens action. See Papa v. United States, 281
F.3d 1004, 1010-11 (9th Cir. 2002) (holding that immigrant
could bring Bivens action for alleged due process violations
during immigration detention). However, in this case, I agree
with my colleagues that the plaintiffs lack an implied right of
action under Bivens.